Citation Nr: 0512311	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-31 056	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for right knee 
arthritis.

2.  Entitlement to service connection for left knee 
arthritis.



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from October 1941 to March 
1950, and from May 1950 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claims 
of entitlement to service connection for bilateral knee 
arthritis.


FINDING OF FACT

The veteran has arthritis of each knee that is attributable 
to his period of military service.


CONCLUSIONS OF LAW

1.  The veteran has right knee arthritis that is the result 
of disease or injury incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004). 

2.  The veteran has left knee arthritis that is the result of 
disease or injury incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran's service medical records show that in October 
1942, the veteran reported having sore and weak knees after 
marching, but the records do not show a diagnosis of a 
chronic orthopedic disability at any time during his active 
military service.

The veteran filed his original claim for VA compensation for 
a bilateral knee disability in June 2001.  Pertinent private 
and VA medical records, dated from 1997 to 2002, which have 
been associated with his claims folder, show that he is 
receiving treatment for bilateral knee pain attributed to 
moderate-to-severe osteoarthritis.  This has been 
demonstrated on radiographic studies of both knees.  His 
treatment included anti-inflammatory medications and 
occasional corticosteroid injections.  Of note is a written 
statement dated in June 2001 from his treating physician, 
Leena Sharma, M.D., whose credentials included the title of 
Associate Professor, Division of Rheumatology, Northwestern 
University Medical School.  In this statement, Dr. Sharma 
expressed the following opinion:

[The veteran's] osteoarthritis [of both 
knees] is very likely to be related to 
his prior, war-time duties.  During the 
war he was under considerable physical 
stress, and it is extremely likely that 
his disease began due to the stress to 
his knees at that time.

In April 2002, the veteran appeared for a VA orthopedic 
examination.  The examination indicates that the examining 
physician had reviewed the veteran's claims file and 
acknowledged the aforementioned nexus opinion presented by 
Dr. Sharma in June 2001.  After examining the veteran, the VA 
physician diagnosed him with degenerative joint disease of 
the knees and presented the following opinion:

. . . I am in agreement with [the 
veteran's] rheumatologist[, Dr. Sharma,] 
that this condition[, degenerative joint 
disease of the knees,] is at least as 
likely as not related to his wartime 
duties.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2004).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2004)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for any disease diagnosed after discharge 
from active duty when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

The Board has reviewed the evidence associated with the 
veteran's claim for VA compensation for bilateral knee 
arthritis.  Although there is a paucity of evidence in his 
service medical records showing the presence of a disease or 
injury affecting his knees, the post-service medical evidence 
demonstrates that he has a current disability of both knees 
due to osteoarthritis that has been objectively linked to 
service.  In this regard, the opinions of both Dr. Sharma and 
the VA physician who examined the veteran in April 2002 
establish the likelihood of the existence of an etiological 
relationship between his arthritic knees and the physical 
rigors he underwent during the course of over a quarter 
century of military service.  (Presumably, these opinions 
were based not only on current clinical findings, but on the 
veteran's history, including his military experiences.)  
Furthermore, the Board is inclined to give considerable 
probative value to the opinion of Dr. Sharma in light of her 
professional credentials and expertise.  Absent any objective 
opinion that rebuts the opinions of Dr. Sharma and the VA 
examiner, and conferring the benefit of any doubt in favor of 
the veteran's claim, the Board concludes that the evidence 
supports the veteran's claim of service connection for 
arthritis of the right and left knees.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  His appeal is therefore 
allowed.


ORDER

Service connection for arthritis of the right knee is 
granted.

Service connection for arthritis of the left knee is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


